Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is in response to communication filed on 11/10/2021. 
Claims 1-20 are pending in this application.

Allowable Subject Matter
Claim 8, 14 are allowable. Claim 1 would be allowable if amended in line with claim 8. Examiner proposed to amend claim 1 to be aligned with claim 8 (“storing … into database and parse a received request … includes metadata associated with the request”) or similar language to make this whole application allowable. However, no timely response has been received (see Interview Summary 11/16/2021).

Response to Arguments
Applicant’s arguments with respect to claims 8-20 have been considered and are persuasive in view of the amendments and the prior arts of record. Claims 8-20 are allowable. Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over McCollom et al (US 2005/0071469 A1) in view of Nielsen (US 7,177,649 B1) and further in view of Singh US (8,553,861 B1).

Regarding claim 1, McCollom teaches a method comprising: 
receiving, by one or more processors, a request to utilize an Internet-accessible resource (McCollom [0053] clients request traffic from content provider);

in response to determining that the real-time load on the first Internet uplink circuit does meet the threshold condition, distributing, by one or more processors, traffic corresponding to executing the received request to utilize the Internet-accessible resource to a second Internet uplink circuit that is provisioned to a second CSP (McCollom fig. 5 item #504 if determined to be rebalance, rebalance traffic among plurality of different service provider; [0059], [0053] shift traffic from service provider-A to service provider-B link based on utilization of provider-A link).
storing connectivity threshold information for the first CSP uplink circuit and second CSP uplink circuit including load on a circuit (McCollom [0042][0058] utilization data and traffic volume data are collected for each service provider).
However, McCollom does not explicitly teach receiving, by one or more processors, a request to utilize an Internet-accessible resource from a first user; identifying, by one or more processors, a first communications service provider (CSP) that is associated with the user (Note: McCollom [0053] discloses identified requesting clients based on prefix of network address);
Nielsen teaches receiving, by one or more processors, a request to utilize an Internet-accessible resource from a first user and identifying, by one or more 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McCollom in view of Nielsen to identifying, by one or more processors, a first communications service provider (CSP) that is associated with the user.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enable the system to perform load balance more efficiently i.e. rebalance load associated with specific user request (Nielsen col 5 L15-L45).
However, McCollom-Nielsen does not specific teaches determining a real-time load and quality of user traffic on a first Internet circuit; in response to determining that the real-time load on the first Internet circuit does meet the threshold condition and the quality of user traffic, distributing the traffic to second internet circuit; and connectivity threshold information for the first circuit and second circuit including bandwidth utilization threshold, user traffic connection speed, load on a circuit and metrics associated with quality of service and user traffic (Note: McCollom disclose storing connectivity threshold information including load on a circuit as recited above; [0042][0058] utilization data and traffic volume data are collected by a data collector for each service provider).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McCollom-Nielsen in view of Singh to determining a real-time load and quality of user traffic on a first Internet circuit; in response to determining that the real-time load on the first Internet circuit does meet the threshold condition and the quality of user traffic, distributing the traffic to second internet circuit; and connectivity threshold information for the first circuit and second circuit including bandwidth utilization threshold, user traffic connection speed, load on a circuit and metrics associated with quality of service and user traffic.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enable the system to 

Regarding claim 2, McCollom-Nielsen-Singh the method of claim 1, wherein the user is registered with the first CSP (Nielsen col. 6 L15-L30 mobile subscriber).

Regarding claim 3, McCollom-Nielsen-Singh teaches the method of claim 1, wherein the second CSP is different than the first CSP (McColomn [0043] rebalance between different service providers).

Regarding claim 4, McCollom-Nielsen-Singh teaches the method of claim 1, wherein determining the real-time load on the first Internet uplink circuit, further comprises: sending, by one or more processors, a bandwidth utilization probe to the first internet uplink circuit (McCollom [0060-0061] collect traffic for each link), and wherein the real-time load is selected from the group consisting of percentage bandwidth utilization, connection speed, load on circuit, and the quality of service (McCollom [0066] based on traffic load, utilization, etc, Singh col. 7 L1-L30).

Regarding claim 5, McCollom-Nielsen-Singh teaches the method of claim 1, wherein the request is for an application session with the Internet-accessible resource (McCollom [0053] clients request from content provider)



Regarding claim 7, McCollom-Nielsen-Singh teaches the method of claim 1, wherein the first Internet uplink circuit and the second Internet uplink circuit are bandwidth carrying circuits that are provisioned to respective CSPs. (McColomn [0043] rebalance between different service providers link).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jain et al., US 20200204483 A1: SYSTEMS AND METHODS FOR SOURCE-DRIVEN SELECTIVE LOAD BALANCING AND STEERING OF EXTERNAL TRAFFIC IN MULTI-SITE ENTERPRISE FABRIC.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is (571) 272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/S. L./
Examiner, Art Unit 2446



/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446